Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 14, 2007                                                                                           Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  129128(110)                                                                                            Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  MARY KIRKALDY and WILLIAM KIRKALDY, 

           Plaintiffs-Appellants, 

                                                                    SC: 129128     

  v                                                                 COA: 225735      

                                                                    Wayne CC: 98-839111-NH

  CHOON SOO RIM, M.D., RIM & SOL, M.D., 

  P.C., RAINA M. ERNSTOFF, M.D., and RAINA

  M. ERNSTOFF, M.D., P.C.,

              Defendants-Appellees. 

  ________________________________________

                  On order of the Chief Justice, the motion by Citizens for Better Care for
  leave to file a brief amicus curiae is considered and it is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 14, 2007                        _________________________________________
                                                                               Clerk